DETAILED ACTION
Status of the Application
	Claims 1, 3-7, 9, 11-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 3, 7, 9, 11-12, and a declaration under 37 CFR § 1.132 by Byun Hyo Jeong (inventor; hereinafter “Jeong declaration”) as submitted in a communication filed on 4/7/2021 are acknowledged.
Claims 1, 3-7, 9, 11-12 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/2021 and 4/15/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 3-7, 9, 11-12 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claims 1 and 7 (claims 3-6, 9, 11-12 dependent thereon) are indefinite in the recitation of “….that produces an L-amino acid with enhanced activity of aglA protein of Bifidobacterium adolescentis compared to the corresponding unmodified microorganism of the genus Corynebacterium” for the unmodified microorganism of the genus Corynebacterium” is unclear in the absence of a statement indicating that the microorganism that has enhanced activity is modified.   The term “enhanced activity of aglA protein of Bifidobacterium adolescentis” is unclear because one cannot determine if the intended activity is the enzymatic activity of the Bifidobacterium adolescentis aglA protein, or if the term refers to a different activity.  It is noted that a protein can have more than one activity, such as binding activity, antibody eliciting activity, etc.  If the intended limitation is a microorganism of the genus Corynebacterium that produces an L-amino acid, wherein said microorganism has been genetically modified to express the Bifidobacterium adolescentis aglA protein of SEQ ID NO: 1, the claims should be amended accordingly.  Correction is required. For examination purposes, it will be assumed that the claims refer to a microorganism of the genus Corynebacterium that produces an L-amino acid, wherein said microorganism has been genetically modified to express the Bifidobacterium adolescentis aglA protein of SEQ ID NO: 1.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 5-7, 12 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  
As set forth in Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), claims 1, 5-7 and 12 have been interpreted as requiring a microorganism of the genus Corynebacterium that produces an L-amino acid, wherein said microorganism has been  genetically modified to express the Bifidobacterium adolescentis aglA protein of SEQ ID NO: 1.  In view of this interpretation, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 102 (AIA )
Claims 1, 5-7, 12 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voss et al. (US Patent No. 2018/0363014, earliest priority day 6/14/2017).  
This rejection has been discussed at length in the prior Office action.  As set forth in Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), claims 1, 5-7 and 12 have been interpreted are requiring a microorganism of the genus Corynebacterium that produces an L-amino acid, wherein said microorganism has been  genetically modified to express the Bifidobacterium adolescentis aglA protein of SEQ ID NO: 1.  In view of the fact that the C. glutamicum cell of Voss et al. expresses the Bifidobacterium breve agl1 and agl2 proteins, and the fact that these proteins do not comprise SEQ ID NO: 1, this rejection is hereby withdrawn.


Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 11-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Patent No. 2018/0363014, earliest priority day 6/14/2017) in view of van den Broek et al. (Appl. .  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that there is no teaching or suggestion in either reference that teaches a microorganism of the genus Corynebacterium that produces an L-amino acid with enhanced activity of aglA protein of B. adolescentis. Applicant submits that the cited references do not provide any motivation to modify the cell of Voss et al. in view of van den Broek et al. to arrive to the claimed invention.  Applicant states that the enzymes that belong to the EC 3.2.1.10 group are numerous and that in view of their diversity, one of skill in the art would not be motivated to select the B. adolescentis  aglA protein to replace the enzyme used by Voss et al.  Applicant further argues that the claimed microorganism shows unexpected results which are superior to those of Voss et al. by producing L-amino acids with high productivity.  Applicant refers to Examples 5-7 in support of the argument that the microorganism of the claimed invention is able to produce lysine and threonine at high levels (i.e., 8.8% increase in the production of lysine and 30% increase in the production of threonine).  Applicant further refers to the Jeong declaration which states that expressing the B. adolescentis  aglB protein and the E. coli treA protein in the same Corynebacterium used in Example 5 did not increase the production of lysine compared to the reference/parent strain. Applicant asserts that the B. adolescentis  aglB belongs to the EC 3.2.1.10 group.  Therefore, Applicant is of the opinion that the rejection has been overcome.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification, the Jeong declaration and the fact that there are several enzymes that are encompassed by the EC 3.2.1.10 group.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious over the prior art.  While it is agreed that none of the references specifically teach replacing the enzyme used by Voss et al. with the enzyme of van den Broek et al., it is noted that as stated in MPEP 2143 (G), “The Courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in B. adolescentis aglA protein belongs to the EC 3.2.1.10 (Abstract) group and hydrolyses isomaltose (page 58, Table 2).   Therefore, the replacement of the hydrolase of Voss et al. with that of van den Broek et al. is simply the substitution of one known element for another which is functionally equivalent as taught by van den Broek et al.  
With regard to the argument that the EC 3.2.1.10 group comprises several enzymes and one of skill in the art would not be motivated to select the B. adolescentis  aglA protein to replace the enzyme used by Voss et al., it is noted that contrary to Applicant’s assertions, the  BRENDA entry for EC 3.2.1.10 does not show enzymes from 70 organisms.  See BRENDA entry for EC 3.2.1.10 submitted with this Office action.  More importantly, the number of enzymes under this group that have been fully characterized with a defined sequence is 13 as shown in the table of pages 2-4 under the UNIPROT column.  See entries with arrows. In addition, 10 members of the EC 3.2.1.10 group that has been fully characterized use isomaltose as substrate, including the B. adolescentis aglA protein.   See arrows in pages 7-8.  Therefore, this is not a case where one of skill in the art would have to elect from an infinite number of solutions.  
With regard to the argument that the claimed microorganism shows unexpected results as shown in Examples 5-7 and the Jeong declaration, it is noted that while it is agreed that the teachings of the prior art do not teach or suggest the specific yield results shown in the specification and the Jeong declaration, the increase in amino acid yield is not deemed unexpected in view of the teachings of Voss et al.  Table 11 (page 24) of Voss et al. teach a 19.5% increase in lysine yield when the hydrolase was used ( 19.5% = 100% - 3.7x100/4.6) in a DM1933 strain.  Table 14 (page 25) of Voss et al. teach a 46.3% increase in 
With regard to the results provided by the Jeong declaration, it is noted that the Examiner disagrees with the notion that the results are unpredictable based on the yields obtained with expression of the B. adolescentis aglB or the E. coli treA proteins.  Contrary to Applicant’s assertions, neither the B. adolescentis aglB protein nor the E. coli treA protein are members of the EC 3.2.1.10 group, which is the group the B. adolescentis aglA protein belongs to.  As clearly taught by van den Broek et al., the B. adolescentis aglB belongs to the EC 3.2.1.20 group.  See Abstract of van den Broek et al.  The E. coli treA protein belongs to the EC 3.2.1.28 group.  See UNIPROT entry provided with this Office action. Therefore, it is unclear as to how one could argue that it is unexpected that introducing the B. adolescentis aglA gene into a Coryneform bacterium would increase production of L-amino acids while introducing enzymes of the same EC family had opposite effects when the comparison is being made with  Coryneform bacteria transformed to express proteins that do not belong to same EC group as that of the B. adolescentis aglA protein. Thus, for the reasons of record and those set forth above, one would have to conclude that the claimed invention is obvious over the prior art of record.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
April 16, 2021